DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings 
The drawings are objected to because the single drawing is labeled as "FIG. 1".  According to 37 CFR 1.84 (u)(1): "Where only a single view (single drawing) is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear."  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: references to the single drawing are made in the format "FIG. 1". Per 37 CFR 1.84(u)(1) as described above, the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. See the original specification at least at Pg. 2, line 26 for correction and at any other occurrences of a reference to “FIG. 1” that may be present.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or     nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) in view of Kwong (US 2014/0027734 A1).
Regarding Claims 1-2, Hatakeyama teaches polycyclic aromatic compounds/ represented by general formulae (1) & (2) for use in organic electroluminescent elements having large HOMO-LUMO gaps which enable the material to create excellent organic EL elements (see Abstract & [0045]-[0048]). Specifically, said compounds are disclosed as being useful as the emitter in the light emitting layer of an OLED (see [0116]-[0119]). 

Hatakeyama Formula (2): 
    PNG
    media_image1.png
    239
    286
    media_image1.png
    Greyscale


Hatakeyama also teaches exemplary compounds according to said formula (see [0078]) including the compound represented by formula (1-4) (see Pg. 15) and the compound represented by formula (1-414) (see Pg. 38) which are reproduced below. 

Compound (1-4): 
    PNG
    media_image2.png
    307
    291
    media_image2.png
    Greyscale
  Compound (1-414): 
    PNG
    media_image3.png
    301
    336
    media_image3.png
    Greyscale


	As seen from the structures above, Hatakeyama’s Compounds (1-4) & (1-414) differ from the compounds of the instant claim in that the naphthyl moieties are not substituted by a diarylamine. However, it is noted that Compounds (1-4) & (1-414) are structures according to 1-R11 may be substituted or unsubstituted diarylamino groups (see [0049] & [0051]). Also note that Hatakeyama suggests that the inventive compounds are advantageous because the energy of the HOMO and LUMO may be shifted by introducing a substituent to optimize the material properties in accordance with the specific OLED application (see [0046]). 
	In the analogous art of boron-containing polyaromatic compounds for use as emitters in organic light emitting devices (see Abstract), Kwong also teaches that substitutions on such compounds can tune the electronic properties such as the absorption, emission, HOMO/LUMO levels, etc. (see [0054]). For example, Kwong suggests that certain substituents including diphenylamino groups increase π-conjugation in the emitter system which red shifts the emission (see [0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce diphenylamino substituents to Hatakeyama’s Compounds (1-4) & (1-414) for the benefit of the red shifted emission as suggested by Kwong in order to tune the emission for the desired application. Note that the selection of a diphenylamino substituent specifically would have been a choice from a finite number of identified, predictable solutions of moieties useful for achieving such an effect in a boron-containing polycyclic emitter as suggested by Kwong which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). 
Regarding the specific location of the diphenylamino substituents, note that Hatakeyama also teaches exemplary compounds according to the general formula (2) such as Compounds (1-176) through (1-178) wherein the substituents corresponding to R5 and R10 are independently unsubstituted diphenylamino groups (see Pg. 30). Therefore, it also would have been obvious to one of ordinary skill in the art to select said locations for the addition of the diphenylamino substituents in the above modification. 


Instant: 
    PNG
    media_image4.png
    224
    286
    media_image4.png
    Greyscale
 (1-4)MOD: 
    PNG
    media_image5.png
    362
    515
    media_image5.png
    Greyscale


	As seen from the structures above, (1-4)MOD (Hatakeyama in view of Kwong) meets each of the following limitations of the instant claims:
each Ar is independently an aryl (phenyl) group
X1 and X2 are each independently O 
each of m, n, and q are independently 0
R1-R4, R, and p are not required to be present 

Note also that the above modifications to Compound (1-414) would yield a compound, referred to herein as (1-414)MOD, according to the instant claims as described above with respect to (1-4)MOD except X1 and X2 are each independently NR wherein R is an alkyl having 1 carbon atom (a methyl).  

Regarding Claims 3-5, Hatakeyama in view of Kwong teaches the polycyclic aromatic amino Compounds (1-4)MOD and (1-414)MOD. Compound (1-4)MOD is reproduced below for comparison to the general formula (1A’) of the instant claims. 

Instant: 
    PNG
    media_image6.png
    229
    235
    media_image6.png
    Greyscale
 (1-4)MOD: 
    PNG
    media_image5.png
    362
    515
    media_image5.png
    Greyscale


	As seen from the structures above, (1-4)MOD (Hatakeyama in view of Kwong) meets each of the following limitations of the instant claims:
X1 and X2 are each independently O 
each of m and n are independently 0
R1-R4, R, and p are not required to be present 

Note also that (1-414)MOD is also a compound according to the instant claims as described above with respect to (1-4)MOD except X1 and X2 are each independently NR wherein R is an alkyl having 1 carbon atom (a methyl).  

Regarding Claim 6, Hatakeyama in view of Kwong teaches the polycyclic aromatic amino Compound (1-4)MOD according to Claim 1 above. Compound (1-4)MOD is also equivalent to the compound represented by the formula (1A-1) of the instant claim. 

Instant: 
    PNG
    media_image7.png
    161
    186
    media_image7.png
    Greyscale
 (1-4)MOD: 
    PNG
    media_image5.png
    362
    515
    media_image5.png
    Greyscale


	Regarding Claims 7-8, Hatakeyama in view of Kwong teaches the polycyclic aromatic amino Compounds (1-4)MOD and (1-414)MOD according to Claim 1 above. Hatakeyama 

	Regarding Claim 9, Hatakeyama in view of Kwong teaches the material for an organic electroluminescent element comprising Compound (1-4)MOD or (1-414)MOD according to Claim 8 above. Hatakeyama suggests that their inventive compounds may be used as a material for the light emitting layer of an organic EL element (see [0116]). Accordingly, Compounds (1-4)MOD and (1-414)MOD may be considered a material for a light emitting layer as required by the instant claim. 

	Regarding Claims 10-11, Hatakeyama in view of Kwong teaches the material for an organic electroluminescent element comprising Compound (1-4)MOD or (1-414)MOD according to Claim 8 above. Hatakeyama suggests that their inventive compounds have a high triplet excitation energy which renders them useful as an electron transport layer or a hole transport layer in an organic EL element (see [0046], [0114], and [0205]). Accordingly, Compounds (1-4)MOD and (1-414)MOD, which are compounds according to the general formula of Hatakeyama, may be considered a material for an electron transport layer and/or a material for a hole transport layer as required by the instant claims. 

	Regarding Claim 12, Hatakeyama in view of Kwong teaches the material for a light emitting layer in an organic electroluminescent element comprising Compound (1-4)MOD or (1-414)MOD according to Claim 9 above. Hatakeyama also teaches that said organic electroluminescent element comprises a pair of electrodes composed of a positive electrode 102 and a negative electrode 108 and a light emitting layer 105 disposed between the pair of electrodes (see [0104] & Fig. 1). Hatakeyama suggests that the light emitting layer may 

	Regarding Claims 13-14, Hatakeyama in view of Kwong teaches the material for an electron injection/transport layer and/or a hole injection/transport layer in an organic electroluminescent element comprising Compound (1-4)MOD or (1-414)MOD according to Claims 10 and 11 above. Hatakeyama also teaches that said organic electroluminescent element comprises a pair of electrodes composed of a positive electrode 102 and a negative electrode 108 and a light emitting layer 105 disposed between the pair of electrodes (see [0104] & Fig. 1). Furthermore, Hatakeyama teaches that said OLED further comprises an electron transport layer 106 and an electron injection layer 107 disposed between the negative electrode and the light emitting layer (see [0104] & Fig. 1) and a hole transport layer 104 and a hole injection layer 103 disposed between the positive electrode and the light emitting layer (see [0104] & Fig. 1). 
Hatakeyama suggests that the electron transport/injection layers may comprise a compound according to their general formula (see [0207]) and that the hole transport/injection layers may comprise a compound according to their general formula (see [0114]) and Hatakeyama suggests that their inventive compounds have a high triplet excitation energy which renders them useful as an electron transport layer or a hole transport layer in an organic EL element (see [0046], [0114], and [0205]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form Hatakeyama’s OLED with the material for an electron transport/injection layer and/or the material for a hole transport/injection layer comprising Compound (1-4)MOD or (1-414)MOD (which are 

Regarding Claims 15-16, Hatakeyama in view of Kwong teaches the organic electroluminescent element according to Claim 12 above. Hatakeyama also teaches that said OLED further comprises an electron transport layer 106 and an electron injection layer 107 disposed between the negative electrode and the light emitting layer (see [0104] & Fig. 1) wherein said electron injection/transport layer includes a quinolinol-based metal complex, a pyridine derivative, a phenanthroline derivative, a borane derivative, and a benzimidazole derivate (see [0207]-[0254]). Furthermore, Hatakeyama suggests the electron transport layer and/or the electron injection layer may further include at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an oxide of an alkali metal, a halide of an alkali metal, and oxide of an alkaline earth metal, a halide of an alkaline earth metal, an oxide of a rare earth metal, a halide of a rare earth metal, an organic complex of an alkali metal, and organic complex of an alkaline earth metal, and an organic complex of a rare earth metal (see [0255]). 

	Regarding Claims 17-18, Hatakeyama in view of Kwong teaches the organic electroluminescent element according to Claim 12 above. Hatakeyama also teaches that their inventive OLEDs may be included in a display apparatus or a lighting apparatus (see [0265]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a display and/or lighting apparatus using the OLED of Hatakeyama in view of Kwong above because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties of functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-12 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 12, and 23-26 of copending Application No. 16/636,432 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons outlined below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claims 1-2 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which is reproduced below for comparison to the general formula (1A) of the instant claims. 

Instant: 
    PNG
    media_image4.png
    224
    286
    media_image4.png
    Greyscale
 Copending: 
    PNG
    media_image8.png
    145
    180
    media_image8.png
    Greyscale


	As seen from the structures above, (1B-101) of the copending application meets each of the following limitations of the instant claims:
each Ar is independently an aryl (phenyl) group
X1 and X2 are each independently O 
each of m, n, and q are independently 0
R1-R4, R, and p are not required to be present 

Regarding Claims 3-5 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which is reproduced below for comparison to the general formula (1A’) of the instant claims. 

Instant: 
    PNG
    media_image6.png
    229
    235
    media_image6.png
    Greyscale
 Copending: 
    PNG
    media_image8.png
    145
    180
    media_image8.png
    Greyscale


	As seen from the structures above, (1B-101) of the copending application meets each of the following limitations of the instant claims:
X1 and X2 are each independently O 
each of m and n are independently 0
R1-R4, R, and p are not required to be present 

Regarding Claim 6 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which equivalent to the compound represented by the formula (1A-1) of the instant claim. 

Instant: 
    PNG
    media_image7.png
    161
    186
    media_image7.png
    Greyscale
 Copending: 
    PNG
    media_image8.png
    145
    180
    media_image8.png
    Greyscale


	Regarding Claims 7-9 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which is a polycyclic aromatic compound according to Claim 1 above. Note that (1B-101) of the copending application is a material for use in an organic electroluminescent element (an organic device) as required by instant Claims 7-8. Note also that (1B-101) is a material for use a light emitting layer of said electroluminescent device (see parent Claim 1 of the copending application) as required by instant Claim 9. 

	Regarding Claims 10-11 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which is a polycyclic aromatic compound according to Claim 8 above. Regarding the limitations of the instant claims wherein “the material for an electroluminescent element is a material for an electron injection layer or a material for an electron transport layer” (Claim 10) and wherein “the material for an organic electroluminescent material is a material for a hole injection layer or a material for a hole transport layer” (Claim 11), said limitations are regarded to be statements with regard to the intended use of the material. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  
	Because the material for the electroluminescent element according to Claim 12 of the copending application (i.e. (1B-101)) is a compound according to the general formula (1A) of the instant application, said material is regarded to be suitable for use in an electron injection/transport layer and/or a hole injection/transport layer as required by the instant claims. 

	Regarding Claim 12 of the instant application, Claim 12 of copending application 16/636,432 teaches the polycyclic aromatic amino compound referred to as (1B-101) which is a polycyclic aromatic compound for use in the light emitting layer of an organic 

Regarding Claims 15-16 of the instant application, Claims 1 and 12 of copending application 16/636,432 teach the organic electroluminescent element according to instant Claim 12 above. The copending application does not expressly teach an embodiment wherein the element further comprises an electron transport and/or an electron injection layer. However, Claims 23 of the copending application teaches an organic electroluminescent element according to copending Claim 1 further comprising an electron transport layer and/or an electron injection layer disposed between the negative electrode and the light emitting layer wherein at least one of the electron transport layer and the electron injection layer includes at least one selected from a quinolinol-based metal complex, pyridine derivative, a phenanthroline derivative, a borane derivative, and a benzimidazole derivative, among others. Likewise, Claim 24 of the copending application teaches the organic electroluminescent element according to copending Claim 23 above wherein the electron transport layer and/or the electron injection layer further includes at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an oxide of an alkali metal, a halide of an alkali metal, and oxide of an alkaline earth metal, a halide of an alkaline earth metal, an oxide of a rare earth metal, a halide of a rare earth metal, an organic complex of an alkali metal, and organic complex of an alkaline earth metal, and an organic complex of a rare earth metal. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the element of instant Claim 12 above comprising the compound (1B-101) such that it further comprises an electron transport layer and/or an electron 

	Regarding Claims 17-18 of the instant application, Claims 1 and 12 of copending application 16/636,432 teach the organic electroluminescent element according to instant Claim 12 above. The copending application does not expressly teach an embodiment wherein a display apparatus and/or a lighting apparatus comprise said element (i.e. the element comprising the compound (1B-101)). However, Claims 25 and 26 of the copending application teach a display apparatus (Claim 25) and a lighting apparatus (Claim 26) comprising the organic electroluminescent element according to copending Claim 1. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a display apparatus and a lighting apparatus with the element of instant Claim 12 above comprising the compound (1B-101). One of ordinary skill in the art would have done so with a reasonable expectation that the elements of the copending application predictably maintain their respective properties or functions after they have been combined which is within the ambit of the ordinarily skilled artisan. See MPEP § 2143 (A). 

Claims 1-12 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, and 23-26 of copending Application No. 16/636,432 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons outlined below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding Claims 1-6 of the instant application, 	Claim 9 of copending application 16/636,432 teaches a polycyclic aromatic compound represented by the general formula (1B3’) or (1B4’) (reproduced below). 

App ‘374: 
    PNG
    media_image9.png
    198
    450
    media_image9.png
    Greyscale

	
	Provided the general formulae of the copending application above, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the identity of the variables in order to form a polycyclic aromatic compound according to the instant claims. The selection of each variable would have been a choice from a finite number of identified, predictable solutions of a group suitable for use in each of said variables. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Claim 9 of the copending application in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
	See, for example, the following compound presented in Claim 12 of the copending application as an exemplary compound according to the instant claims. 

Copending: 
    PNG
    media_image8.png
    145
    180
    media_image8.png
    Greyscale


	Regarding Claims 7-9 of the instant application, Claim 10 of copending application 16/636,432 teaches the polycyclic aromatic amino compound according to Claim 1 above. Note that said of the copending application is a material for use in an organic electroluminescent element (an organic device) as required by instant Claims 7-8. Note also said compound is a material for use a light emitting layer of said electroluminescent device (see parent Claim 1 of the copending application) as required by instant Claim 9. 

Regarding Claims 10-11 of the instant application, Claim 10 of copending application 16/636,432 teaches the polycyclic aromatic amino compound according to Claim 8 above. Regarding the limitations of the instant claims wherein “the material for an electroluminescent element is a material for an electron injection layer or a material for an electron transport layer” (Claim 10) and wherein “the material for an organic electroluminescent material is a material for a hole injection layer or a material for a hole transport layer” (Claim 11), said limitations are regarded to be statements with regard to the intended use of the material. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  
	Because the material for the electroluminescent element according to Claim 10 of the copending application is a compound according to the general formulae (1A) or (1B) of the instant application, said material is regarded to be suitable for use in an electron injection/transport layer and/or a hole injection/transport layer as required by the instant claims. 

	Regarding Claim 12 of the instant application, Claim 10 of copending application 16/636,432 teaches the polycyclic aromatic amino compound which is a polycyclic aromatic compound for use in the light emitting layer of an organic electroluminescent element 

Regarding Claims 15-16 of the instant application, Claims 1 and 10 of copending application 16/636,432 teach the organic electroluminescent element according to instant Claim 12 above. Claim 23 of the copending application teaches an organic electroluminescent element according to copending Claim 1 further comprising an electron transport layer and/or an electron injection layer disposed between the negative electrode and the light emitting layer wherein at least one of the electron transport layer and the electron injection layer includes at least one selected from a quinolinol-based metal complex, pyridine derivative, a phenanthroline derivative, a borane derivative, and a benzimidazole derivative, among others. Likewise, Claim 24 of the copending application teaches the organic electroluminescent element according to copending Claim 23 above wherein the electron transport layer and/or the electron injection layer further includes at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an oxide of an alkali metal, a halide of an alkali metal, and oxide of an alkaline earth metal, a halide of an alkaline earth metal, an oxide of a rare earth metal, a halide of a rare earth metal, an organic complex of an alkali metal, and organic complex of an alkaline earth metal, and an organic complex of a rare earth metal. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the element of instant Claim 12 above such that it further comprises an electron transport layer and/or an electron injection layer according to copending Claims 23 and 24 above. One of ordinary skill in the art would have done so with a 

	Regarding Claims 17-18 of the instant application, Claims 1 and 10 of copending application 16/636,432 teach the organic electroluminescent element according to instant Claim 12 above. Claims 25 and 26 of the copending application teach a display apparatus (Claim 25) and a lighting apparatus (Claim 26) comprising the organic electroluminescent element according to copending Claim 1. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a display apparatus and a lighting apparatus with the element of instant Claim 12 above. One of ordinary skill in the art would have done so with a reasonable expectation that the elements of the copending application predictably maintain their respective properties or functions after they have been combined which is within the ambit of the ordinarily skilled artisan. See MPEP § 2143 (A). 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789